UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 or o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-35935 PORTOLA PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0216859 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 270 E. Grand Avenue
